Citation Nr: 1829358	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  10-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2. Whether new and material evidence to reopen a claim for left peroneal nerve injury has been received.

3. Whether new and material evidence to reopen a claim for low back pain (lumbar spine disability) has been received. 

4. Whether new and material evidence to reopen a claim for tinnitus has been received.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2009 to May 2013. 
This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied the Veteran's petitions to reopen claims for service connection for PTSD, left peroneal nerve injury, low back pain, and tinnitus.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) addressing those claims was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

Pursuant to his request, the Veteran was scheduled for a Board hearing in January 2016; however, he did not appear.  As his December 2015 hearing notice letter was not returned as undeliverable, and he has neither explained his failure to appear, nor requested another hearing, his Board hearing request is considered withdrawn.  See 38 C.F.R. §20.704(d) (2017).

FINDINGS OF FACT


1.  In a September 2013 rating decision, the RO reopened previously denied claims, and granted service connection for, PTSD, lumbar spine disability, and left peroneal nerve injury.

2.  In an April 2018 statement, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his request to reopen the previously denied claim for service connection for tinnitus, the remaining claim on appeal. 


CONCLUSIONS OF LAW

1.  As the September 2013 reopenings and awards of service connection resolved both the requests to reopen and the underlying service connection claims for PTSD, lumbar spine disability, and left peroneal nerve injury, with respect to these matters, there remains no case or controversy affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C. §§ 511, 5107, 7104 (2012); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2017).

2. The criteria for withdrawal of the appeal as to the petition to reopen the previously denied claim for service connection for tinnitus is met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  Also, an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.   

With respect to the claims for PTSD, lumbar spine disability, and left peroneal nerve injury, in a September 2013 rating decision, the RO reopened his claims and granted service connection for these disabilities rating decision, which resolved both the petitions to reopen and the underlying claims for service connection for these disabilities. 

More recently, in an April 2018 statement, the Veteran withdrew from appeal his petition to reopen previously-denied claim for service connection for, among other things, tinnitus.  While the Veteran also mention the PTSD, lumbar spine disability, and left peroneal nerve injury claims, as noted above, those claims were previously resolved via the September 2013 rating decision.  Hence, his April 2018 statement effectively withdrew from appeal the only remaining claim on appeal-the request to reopen the previously denied service connection claim for tinnitus.   

Hence, with respect to all these matters, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C. §§ 7104, 7105 and 38 C.F.R. § 19.4, as no allegations of errors of fact or law remain for appellate consideration.  In the absence of any justiciable question, the Board does not have jurisdiction to review the appeal as to these matters, and it must be dismissed.  



ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


